DETAILED ACTION 
The amendment submitted on January 6, 2022 has been entered.  Claims 1, 3-5, 8, 10-11, 60, 62-63, and 66-75 are pending in the application.  Claims 67, 69-70, 72-73, and 75 are with-drawn.  Claims 1, 3-4, 8, 10-11, 60, 62-63, and 66 are rejected for the reasons set forth below.  No claim is allowed, although claims 5, 68, 71, and 74 would be allowable if rewritten in independent form.  
Allowable Subject Matter 
Claims 5, 68, 71, and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Election/Restrictions
Applicant’s election without traverse of the following species for initial examination is acknowledged:  Zika virus and erythrosine B is acknowledged.  Claim 67, 69-70, 72-73, and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim.  Applicant’s request (see applicant’s Remarks, submitted January 6, 2022, at p. 8) for rejoinder of with withdrawn claims is acknowledged.  
During the search of the prior art, certain additional references, which relate to the patentability of other species and are discussed herein below, were identified.  The prior art search, however, has not been extended unnecessarily to cover all nonelected species and the requirement for a species election is not withdrawn.  See MPEP1 803.02(III).  
Withdrawn Objections and Rejections 
The objection to claims 60 and 62-63 is withdrawn because they have been amended so that they are no longer identical in scope to claims 8 and 10-11.  
The rejection of claims 1, 8, and 60 under 35 U.S.C. 102(a)(1) as being anticipated by Fang (PLoS One 2013;8(11):e78425) is withdrawn because claim1 and 60 have been amended to exclude using niclosamide to inhibit viral replication in cells infected with Japanese encephalitis virus.  The rejection of claims 3-4, 10-11, 62-63, and 66 under 35 U.S.C. 103 as being unpatentable over Fang is withdrawn for the same reason.  
The rejection of claims 1, 8, and 60 under 35 U.S.C. 102(a)(1) as being anticipated by Cheung (Antiviral Res. 2014;111:93-99) is withdrawn because claims 1 and 60 have been amended to exclude using niclosamide to inhibit viral replication in cells infected with dengue virus.  The rejection of claims 3-4, 10-11, 62-63, and 66 under 35 U.S.C. 103 as being unpatentable over Cheung is likewise withdrawn.  
New Grounds for Rejection Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1, 3-4, 8, 10-11, 60, 62-63, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasan (US 2009/0304803 A1).  
Hasan discloses reducing flavivirus infection or inducing toxicity of such a pathogen (para. 0014-15), including dengue virus and yellow fever virus (para. 0123), by administering to a human (para. 0014-15) a composition comprising methylene blue (para. 0075) or niclosamide (para. 0149).   
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]